Citation Nr: 1310193	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach disorder and esophageal lesions, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a stomach disorder and esophageal lesions.  When this case was previously before the Board in May 2011, it was remanded for additional development of the record.

In its May 2011 determination, the Board granted service connection for shell fragment wound of the left lower jaw, and remanded the Veteran's claim for service connection for bruxism.  

By rating action dated May 2012, the RO granted service connection for bruxism.  This decision, accordingly, is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a stomach disorder and esophageal lesions, to include on a secondary basis.  Service connection is in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; residuals of a shell fragment wound of the left buttock and thigh with arthritis of the left hip, evaluated as 50 percent disabling; residuals of a shell fragment wound of the left elbow and arm, evaluated as 20 percent disabling; residuals of a shell fragment wound of the right buttock and thigh, evaluated as 20 percent disabling; paresthesias of the left fourth and fifth fingers, residuals of a shell fragment wound, evaluated as 10 percent disabling; arthritis of the left shoulder, evaluated as 10 percent disabling; arthritis of the right ankle, evaluated as 10 percent disabling; residuals of a shell fragment wound of the left lower jaw, evaluated as 10 percent disabling; bruxism, evaluated as 10 percent disabling; and for scar, residual of a shell fragment wound of the right calf, evaluated as noncompensable.  

The Veteran's claim for service connection for a stomach disability was received in October 2005.  He asserted it was caused by the medication he took for his service-connected wounds and by PTSD.  Similarly, in his substantive appeal dated June 2007, the Veteran claims he was told by a physician that his stomach problem was caused by the medication he was taking.  

In its May 2011 remand, the Board directed that an examination be performed, and that the examiner express an opinion as to whether any gastrointestinal disorder was caused or aggravated by PTSD.  While the examiner provided the requested opinion, it failed to address the part of the Veteran's claim that alleged his stomach disorder was related to the medication he has been taking for his service-connected disabilities.   

While the Board regrets any delay caused by this action, further development of the record is necessary.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records related any gastrointestinal problems from the Salt Lake City VA treatment facility, dated since February 2012; and from the Waco VA treatment facility, dated since October 2005.

2.  Thereafter, send the Veteran's claims folder to the examiner who conducted the July 2011 examination and request that he provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's stomach disorder and esophageal lesions were (a) caused or (b) aggravated (permanently worsened the underlying disorder beyond its normal course) by any medication he took for a service-connected disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  If the examiner who conducted the July 2011 VA examination is not available, schedule a VA gastrointestinal examination and request the examiner respond to the question set forth above.

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

4.  Finally, review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

